Citation Nr: 1637176	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  15-15 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for necrotic tissue of the brain and spine as secondary to the service-connected multiple sclerosis with optic neuritis and diplopia with erectile dysfunction.

2.  Entitlement to an initial rating in excess of 30 percent for multiple sclerosis with optic neuritis and diplopia with erectile dysfunction.

3.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder, not otherwise specified (NOS).

4.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right upper extremity.

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

6.  Entitlement to an initial rating in excess of 10 percent for voiding dysfunction.

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1992 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2013, October 2013, and May 2014 rating decisions of the VA Regional Office (RO) in Boston, Massachusetts.  

The Board notes that the Veteran requested a hearing before a Veterans Law Judge, but withdrew his request for a hearing through written correspondence dated in February 2016.  The Veteran having withdrawn his hearing request, the Board will proceed to review the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2015).

A March 2016 rating decision increased the disability evaluation assigned to the Veteran's headaches to the maximum schedular rating of 50 percent.  The decision also granted service connection for right lower extremity radiculopathy of the femoral nerve, evaluated as 20 percent disabling; right lower extremity radiculopathy of the sciatic nerve, evaluated as 20 percent disabling; and nystagmus, evaluated as zero percent or noncompensably disabling.  The Veteran is reminded that he has one year from the date of the notification for that rating decision if he wishes to appeal any part of that decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further development.  In a September 2014 statement, the Veteran reported having met with a VA vocational rehabilitation counselor six months earlier.  The Board notes that vocational rehabilitation records are generally stored separately from VA treatment records.  A remand is necessary to obtain these records as they may be relevant to the issues on appeal.  

As a remand is necessary, the Veteran should be provided new examinations to ascertain the current severity of his service-connected disabilities.  Additionally, a medical opinion regarding whether the necrotic tissue of the brain and spine results in any other disability separate from the service-connected multiple sclerosis would be beneficial.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from Tufts Medical Center; the Boston VA Medical Center; and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain the Veteran's vocational rehabilitation file, if available, and associate it with the claims file.  If these records are not available, the Veteran should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Accord the Veteran appropriate VA examinations to determine the nature, extent, and etiology of any diagnosed disorder other than the service-connected multiple sclerosis associated with the necrotic tissue of the brain and spine as well as the severity of the service-connected multiple sclerosis with optic neuritis and diplopia with erectile dysfunction and associated disabilities.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner(s) for review in connection with the examination(s).  

A) For the claim of service connection for necrotic tissue of the brain and spine, the examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that there is any diagnosed disorder associated with the necrotic tissue other than the service-connected multiple sclerosis.  If so, the examiner should opine as to whether it is at least as likely as not that any diagnosed disorder was caused or aggravated (permanently worsened beyond normal progression) by the service-connected multiple sclerosis [If any disorder is found to have been aggravated by the service-connected multiple sclerosis, the examiner should quantify the approximate degree of aggravation.]   

B) For the Veteran's multiple sclerosis with optic neuritis and diplopia with erectile dysfunction, the examiner must identify all current manifestations of the Veteran's multiple sclerosis disability.  Specifically, the examiner must describe any abnormalities of muscle tone, joint function, and bowel function.

C) For the Veteran's peripheral neuropathy of the right upper and left lower extremities, the examiner should identify the nerves affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis.

D) For the Veteran's voiding dysfunction, the examiner should discuss whether the Veteran's disability results in: 

i) Urinary frequency with a daytime voiding interval between two and three hours, or; awakening to void two times per night; 

ii) Urinary frequency with a daytime voiding interval between one and two hours, or; awakening to void three to four times per night; 

iii) Urinary frequency with a daytime voiding interval less than one hour, or; awakening to void five or more times per night; 

iv) Requiring the wearing of absorbent materials which must be changed less than two times per day; 

v) Requiring the wearing of absorbent materials which must be changed two to four times per day;

vi) Requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Accord the Veteran an appropriate VA examination to determine the severity of the service-connected anxiety disorder, NOS.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner should comment on the extent to which the Veteran's disability impairs his occupational and social functioning.

A complete rationale should be given for all opinions and conclusions expressed.  

5.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

6.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

